DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed February 16, 2021, claims 2, 19 have been cancelled, and new claims 25-34 have been added. Claims 1, 3-18, 20-34 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 (line 4), the recited Formula (10) is considered indefinite. There is inadequate antecedent basis for the recitation. There is inadequate antecedent basis for Formula (10) to be a subset of Formula (1).
Claim 33 (line 4), the recited Formula (10) is considered indefinite. There is inadequate antecedent basis for the recitation. There is inadequate antecedent basis for Formula (10) to be a subset of Formula (1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-18, 20-27, 29-32, 34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimanaka et al. (US 7,985,796 B2).

    PNG
    media_image1.png
    778
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    801
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    511
    811
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    588
    820
    media_image4.png
    Greyscale



Shimanaka et al. (abstract; col. 1, line 10-23; col. 1, line 65 to col. 2, line 41) disclose copolymers (D) comprising methacrylic polymer units with at least one end group represented by formula 1 (which comprise a photocurable group, linking groups), intended for affording a pigment dispersion.

    PNG
    media_image5.png
    451
    822
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    313
    813
    media_image6.png
    Greyscale

Further, Shimanaka et al. disclose that the disclosed copolymer (D) of (col. 1, line 65 to col. 2, line 41) comprises chemical structure (as represented by formula 1) that would meet all the structural requirements being claimed.

    PNG
    media_image7.png
    689
    627
    media_image7.png
    Greyscale

Regarding the claime “n+m” range of 3 to 21, Shimanaka et al. (col. 18, line 45-61) clearly disclose macromonomers having multifunctional structures when the “n” value of the end group of copolymer D (both formula 1 and formula 2) can range ranges from 2 to 4.

    PNG
    media_image8.png
    310
    639
    media_image8.png
    Greyscale

Regarding claims 9, 10, Shimanaka et al. (col. 21, Table 3) further disclose the acid values of 200 mgKOH/g or lower, and the molecular weights within the 2000 to 150000 range being claimed. Table 3 also clearly disclose that pigment dispersants 2 to 4 each have a block or T-shaped structure which meets the “n+m represents 3 to 21” requirements being claimed.

    PNG
    media_image9.png
    381
    620
    media_image9.png
    Greyscale

Shimanaka et al. (col. 23, example 5, Table 4, example 11) disclose the pigment dispersions comprises macromonomers 13. monomers (styrene, BTMAEMA), solvent (PGM), and initiators.

    PNG
    media_image10.png
    348
    627
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    409
    630
    media_image11.png
    Greyscale

Regarding claims 13-15, TiO2, Shimanaka et al. (col. 26, line 15-41, example 4) disclose a Gravure Ink composition comprising a white pigment, such as TiO2.

    PNG
    media_image12.png
    451
    638
    media_image12.png
    Greyscale

Regarding claim 11, Shimanaka et al. (col. 27, table 6) disclose compositions comprising a photoinitiator.

    PNG
    media_image13.png
    297
    629
    media_image13.png
    Greyscale

Regarding the claimed feature “wherein in a case where a film having a thickness of 4.0 pm is formed using the composition, a maximum value of a light transmittance of the film in a thickness direction in a wavelength range of 360 nm to 700 nm is lower than 40%” of claim 1, the feature “a photocurable group” of claim 1, the feature “a photocurable group” of claim 1, and the amount of photocurable group feature of claim 8, in view of the substantially identical compositions disclosed and the compositions as claimed, the examiner has a reasonable basis to believe that the claimed feature “wherein in a case where a film having a thickness of 4.0 pm is formed using the composition, a maximum value of a light transmittance of the film in a thickness direction in a wavelength range of 360 nm to 700 nm is lower than 40%” of claim 1, the feature “a photocurable group” of claim 1, and the amount of photocurable group feature of claim 8, are inherently possessed by the compositions of Shimanaka et al. because a material and its properties are not separable. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding the recitation “optical sensor” feature of claim 17, applicants must recognize that claim 17 does not disclose any specific features relating to “optical sensor”. Therefore, the examiner has a reasonable basis to believe that such recitation merely states the intended use of the claimed “film”. Regarding intended uses, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the “film” features 16-17, Shimanaka et al. (col. 28, line 6-15) clearly indicate applications that are in the form of a film.

    PNG
    media_image14.png
    191
    626
    media_image14.png
    Greyscale

Regarding the recitation “derived from a vinyl compound” of claim 34, the Y group of Formula (1) represents a methacrylic polymer, which has monomeric units derived from a vinyl compound (col. 1, line 65 to col. 2, line 41).

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. Applicants argue that the amended claims are allowable. However, the examiner disagrees because R group of formula (1) or formula (2) is H, a carboxylic acid group is formed (col. 1, line 65 to col. 2, line 41), meeting the requirement of carboxylic acid group of amended independent claims 1, 18 being claimed.

    PNG
    media_image15.png
    556
    430
    media_image15.png
    Greyscale



Allowable Subject Matter
Claims 28, 33 would be allowable if the 112 rejection is overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
February 18, 2021